Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161216(56)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JP MORGAN CHASE BANK N.A.,                                                                           Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                     SC: 161216                                         Justices
  v                                                                  COA: 351512
                                                                     Ingham CC: 19-000495-CH
  ERWIN PROPERTIES, LLC,
           Defendant-Appellee,
  and
  STACY L. ERWIN, also known as
  STACEY ERWIN OAKES,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the motion to waive the filing fees as to defendant-
  appellant Stacy L. Erwin, a/k/a Stacey Erwin Oakes, is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 15, 2020

                                                                               Clerk